Decree entered February 1, 1968 as appealed from unanimously modified on the law by vacating the award for Item 19 of respondent’s fixtures claim and otherwise affirmed, without costs or disbursements to either party. This proceeding is concerned with damage parcels 3 and 6 owned by respondent. The award being vacated is for signs advertising respondent’s business painted on the walls of adjoining buildings not owned by respondent and contained within other damage parcels *944of this over-all condemnation proceeding. While there may well be other meritorious reasons why the award should be vacated, by no stretch of the imagination may the signs be considered fixtures of the parcels here involved. Concur— Botein, P. J., Stevens, Eager, Capozzoli and Macken, JJ.